
	
		II
		111th CONGRESS
		1st Session
		S. 2885
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2009
			Ms. Landrieu (for
			 herself and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to provide adequate benefits for public safety officers injured or
		  killed in the line of duty, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the First Responders Support Act of
			 2009.
		2.Expanding
			 disability benefits
			(a)In
			 generalSection 1201 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796) is
			 amended—
				(1)in subsection
			 (a), by striking $250,000 and inserting $350,000;
			 and
				(2)in subsection
			 (h), by striking the effective date of this subsection and
			 inserting the date of enactment of the First Responders Support Act of
			 2009.
				(b)Expediting
			 benefitsSection 1201 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796) is amended by adding at the end the
			 following:
				
					(n)Not later than 12
				months after the date on which a claimant submits all information required for
				a claim under this subpart, the Bureau shall determine whether the claimant is
				eligible to receive a benefit under this
				subpart.
					.
			(c)RegulationsNot
			 later than 9 months after the date of enactment of this Act, the Attorney
			 General shall promulgate regulations to carry out the amendments made by this
			 section.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General, in addition to any other amounts otherwise authorized to be
			 appropriated—
				(1)$2,000,000 for
			 each of fiscal years 2011 through 2015 to hire employees for the Bureau of
			 Justice Assistance and obtain the technology and equipment necessary to educate
			 and assist eligible agencies with the filing and application of claims for the
			 Public Safety Officer Benefits Programs and to provide supplemental materials
			 for continuing education of claims information and procedure; and
				(2)$800,000 for each
			 of fiscal years 2011 through 2015 for the education and assistance to public
			 safety officers and first responders in jurisdictions located in rural areas
			 and urban areas with a population of less than 25,000.
				3.Educational
			 benefitsSection 1212(a) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796d–1(a))
			 is amended—
			(1)by striking
			 paragraph (2) and inserting the following:
				
					(2)(A)Except as provided in
				paragraph (3), and subject to subparagraph (C) of this paragraph, financial
				assistance under this subpart shall—
							(i)consist of direct payments to an
				eligible dependent; and
							(ii)be paid at the monthly rate of not
				more than $1,500.
							(B)The Director shall promulgate
				regulations to establish the amount of financial assistance under subparagraph
				(A) for an eligible dependent, which shall be based on the portion of the
				normal full-time academic workload for the course of study, as determined by
				the eligible educational institution, that the eligible dependent is
				pursuing.
						(C)On October 1 of each fiscal year
				beginning after the date of enactment of the First Responders Support Act of 2009, the
				Director shall adjust the level of the benefit payable during that fiscal year
				under subparagraph (A)(ii), to reflect the annual percentage change in the
				Consumer Price Index for All Urban Consumers, published by the Bureau of Labor
				Statistics, occurring in the 1-year period ending on June 1 immediately
				preceding such October 1.
						;
				and
			(2)in paragraph
			 (3)(A), by striking to which the eligible dependent would otherwise be
			 entitled to receive and inserting that the eligible dependent
			 receives.
			4.Prioritization
			 of claimsSection 1205 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796c) is amended
			 by adding at the end the following:
			
				(d)(1)The
				Bureau shall adopt and apply a system of prioritization of claims for benefits
				under this part based on the severity of the claim and the likelihood of
				approval of the claim.
					(2)For purposes of this subsection, a
				claim for a death benefit or 100 percent disability shall be considered more
				severe and given
				priority.
					.
		5.Expanding
			 counseling and mental health services
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Director means the Director of the Bureau of Justice
			 Assistance;
				(2)the term
			 eligible organization means an organization that provides free or
			 reduced cost mental health services or counseling to public safety officers
			 seriously injured in the line of duty and the family members of public safety
			 officers killed or seriously injured in the line of duty;
				(3)the term
			 public safety officer has the meaning given that term in section
			 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796b); and
				(4)the term
			 reduced cost, relating to mental health services or counseling,
			 means that the organization providing the services or counseling charges not
			 more than 50 percent of the amount that the organization would otherwise charge
			 for the services or counseling.
				(b)Authorization
			 To make grantsThe Director may make grants to eligible
			 organizations to provide mental health services or counseling to public safety
			 officers seriously injured in the line of duty and the family members of public
			 safety officers killed or seriously injured in the line of duty.
			(c)ApplicationAn
			 eligible organization desiring a grant under this section shall submit an
			 application at such time, in such manner, and accompanied by such information
			 as the Director may establish.
			6.Oversight of the
			 PSOB programThe Director of
			 the Bureau of Justice Assistance shall—
			(1)not later than 12
			 months after the date of enactment of this Act, structure, design, and
			 implement a performance measure for the Public Safety Officers Benefits program
			 to monitor the claims process and payment of benefits to officers and
			 beneficiaries; and
			(2)report to
			 Congress annually on the performance of the program, and its activities,
			 including technological updates, the status of payments and claims, and the
			 results of any education and outreach activities performed in accordance to
			 this Act.
			
